Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 1 of the applicant's arguments and remarks, filed 07/02/2021, with respect to the 35 USC have been fully considered and are persuasive.  The rejections of 02/16/2021 has been withdrawn. 
Applicant’s amendments, filed 07/02/2021, with respect to the objection to claim 4 have been fully considered and are persuasive.  The objection of 08/21/2020 has been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. § 102 and 103 rejections of claim(s) 1-20 have been considered but are moot in view of the new grounds for rejection. 
Applicant has amended claim 1 to recite “and at least one expandable anchor member, the anchor member having a proximal end and a distal end and a longitudinally extending lumen therebetween, at least a portion of the anchor member extending into the proximal end of the cylindrical member, with a distal end of the anchor member positioned distally relative to the proximal end of the cylindrical member, thereby defining an overlapping region between the anchor member and the cylindrical member, and a proximal end of the anchor member disposed outside the lumen of the cylindrical member.” In response to Applicant’s amendment, Examiner has added the reference Rothstein (US Pub No.: 2015/0119974).
Applicant has amended claim 11 to recite that “wherein the valve is configured with an asymmetric shape having a radius of curvature of a first convex portion greater than the radius of curvature of a second convex portion. In response to Applicant’s amendment, the Examiner has added the references of Shalev (US Pub No.: 2012/0150274).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ivancev (US Pub No.: 2012/0158121) in view of Sueda (US Pub No.: 2015/0127086) and Rothstein (US Pub No.: 2015/0119974).
Regarding claim 1, Ivancev discloses an aortic arch graft comprising: a generally cylindrical member (a cylindrical member is shown in figures 1 and 2, defined as the first tubular portion 12 and the second tubular portion 14) having a proximal end and a distal end (defined in [0040], part 20 is the proximal end and the opposite end 22 is distal) and a longitudinally extending lumen within the cylindrical sidewall (being part 30 in figure 1), the proximal end configured for deployment within the ascending aorta (the proximal end would extend into the aorta as per [0040].  This appears to be the ascending aorta as per the location of the proximal end in figures 8 and 9), the distal end configured for deployment in the descending thoracic aorta (also shown in figures 8 and 9), the generally cylindrical member having at least one opening disposed in the cylindrical sidewall between the proximal end and distal end (being the opening at the top of figure 9, defined as part 32 in figure 3 as an elongate recess in [0044]), the at least one opening configured as an open cell in which struts of the cylindrical member are 
and a graft material extending over a portion of the generally cylindrical member (the stent is covered in a graft material as per [0015]), the graft material covering the cylindrical sidewall proximate the proximal end and the distal end (the graft material would cover the proximal and distal ends of the device) and having at least one opening disposed in the cylindrical sidewall between the proximal end and distal end (the graft material would open with the cylindrical sidewall at part 32 in figure 2) wherein the opening within the graft material allows blood flow transverse to the longitudinal lumen of the generally cylindrical member (as per [0044], the opening 32 would allow blood to flow into the stent and graft. As per the orientation of the opening in figure 9, said flow would be in the transverse direction) 
and at least one expandable anchor member (as per [0007] and [0043], a plurality of self-expanding stents are disposed along part 14. Said stents are defined as being part 30 in [0043]), the anchor member having a proximal end and a distal end and a longitudinally extending lumen therebetween (the self-expanding stents 30, as per [0043], have a proximal end distal end shown in figure 2, with the proximal end being the topmost part of figure 2), at least a portion of the anchor member extending into the proximal end of the cylindrical member (as per figure 2, the self-expanding stents extend toward the proximal end of the cylindrical member of Ivancev), with a distal end of the anchor member positioned distally relative to the proximal end of the cylindrical member (anchor members 30 would have a distal end toward part 28 in figures 1-2 that would extend distally with respect to the proximal end of the device of Ivancev).
However, Ivancev does not teach a plurality of radiopaque markers disposed around a periphery of the opening. Instead Sueda does teach an opening of a graft on a side wall (part 42 in figure 11 is defined as a window in [0067]) in which radiopaque markers are disposed around (as per [0017] and [0018], Roentgen markers are disclosed as being placed around the periphery of the open window of the presented device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate radiopaque markers like the ones of Sueda into the peripheral end of the graft in Ivancev as the radiopaque markers would help track the implanted graft in the body.  As disclosed in [0058] of Sueda, the markers are taught as being detectable with X-Ray Photography.  This would be beneficial for the device of Sueda as the markers are disclosed as being around an opening where blood flow would travel through (this being the window in [0067]).  As such, the X-Ray imaging can be used to align the device of Sueda in the patient’s body. As the device of Ivancev is to be implanted into the patient’s aorta (which is implied as the device in Ivancev is an aortic arch graft with a valve, but is also disclosed in [0054]), a means to help align and position the graft in the patient provides an obvious benefit. As a result, one skilled in the art would find it obvious to incorporate radiopaque markers like those found in Sueda into the device Ivancev as radiopaque markers are known in the art for allowing a tracking of a medical device inside a patient. 
Ivancev in view of Sueda does not teach an overlapping region between the anchor member and the cylindrical member, and a proximal end of the anchor member disposed outside the lumen of the cylindrical member or that the cylindrical member would comprise a plurality of struts. Instead, Rothstein does teach a defining an overlapping region between the anchor member and the cylindrical member (Rothstein teaches an anchor member 310, called an anchor stent [0035], that has an attachment member 318 in figure 15.  As per figure 15, there is an overlapping at part 318), and a proximal end of the anchor member disposed outside the lumen of the cylindrical member (part 320 in figure 15, also shown in figure 17 as part 220, which is disclosed as being an arm component of the anchor stent 310 in [0040]). With respect to the struts, struts were defined in [0033] as being part of frames 212 and 242 as part of the frame.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the overlap portion with the anchor stent and the struts of Rothstein into the devices of Ivancev and Sueda, with the overlap taking the place of the junction 16 between  parts 12 and 14 of Ivancev and the struts being integrated into the cylindrical member of Ivancev for the purpose of providing “a desired compressibility, strength and leaflet attachment zone(s) to the heart valve” via the strust as per [0033] of Rothstein as well as allowing an attachment means for the anchor of Rothstein to be added, as the overlap portion of Rothstein is where the anchor of Rothstein is attached to in figures 15 and 17 therein and would provide a support for the device (as per [0040]).  As per figure 3, the strut parts 212 and 242 are depicted as being parts of 210 and 240 and as parts 210 and 240 are overlapping at part 218, it is assumed that the struts would also apply a desired compressibility and strength at part 218.  Then, as per paragraph [0040] of Rothstein, the overlap portion (defined as 218/318 in [0040]) would work with the anchor members (220/320 in [0040]) to provide support for the anchor stent within the aorta of a patient. It would be beneficial to incorporate a desired compressibility and strength to a stent as this would allow the stent to retain its shape in the body and prevent any kinking or flow obstruction. Additionally, the overlap portion in figure 15 would be seen as a matter of design choice to attach the stent portion 310 and the valve component 240 to each other in place of the sutured junction part 16 of Ivancev. 
Regarding claim 2, Ivancev in view of Sueda and Rothstein teach the aortic arch graft of claim 1, wherein the opening within the graft material is elliptical (shown in figure 9), and sized to extend across the brachiocephalic artery, the left common carotid artery, and the left subclavian artery when deployed (these arteries are parts 86, 88, and 90 in figure 9).
Regarding claim 5, Ivancev in view of Sueda and Rothstein teach the aortic arch graft of claim 1, wherein the at least one expandable anchor member includes a first expandable anchor member partially extending into the proximal end of the generally cylindrical member, and a second expandable anchor member partially extending into a proximal end of the first expandable anchor member (as per [0007] and [0043], part 14 of Ivancev is comprised of a plurality of self-expanding stents throughout.  As such, the proximal and distal end are seen to have a self-expandable anchor means).
Regarding claim 6, Ivancev in view of Sueda and Rothstein teach the aortic arch graft of claim 5, wherein Ivancev discloses the first and second expandable anchor members are self-expanding stents (as per [0007] and [0043], a plurality of self-expanding stents are disposed along part 14)
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over in Ivancev (US Pub No.: 2012/0158121) in view of Sueda (US Pub No.: 2015/0127086) and Rothstein (US Pub No.: 2015/0119974) in further view of Sun (US Pub No.: 2013/0218257).
Regarding claim 3, Ivancev in view of Sueda and Rothstein teach the aortic arch graft of claim 1. However, said combination does not teach an instance wherein the graft material includes a plurality of openings.  Instead, Sun does teach a plurality openings in the graft material as per figure 15.  These openings are seen as an alternate to the opening part 23 of Ivancev and can replace said openings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the opening of Ivancev with the multiple smaller openings of Sun (being the openings by 140 and 141 in figure 15) as these openings with the accompanying barbs (disclosed in [0021]) would act as an anchoring means to hold the stent in place. As per [0019]-[0021] of Sun, Sun teaches barbs that would act as anchor members.  These barbs would take the forms of wires that would extend into the arteries of and would ‘ensure a secure connection” of the stent to the arteries shown in figure 15.  This is seen as being inherently beneficial as it would allow the device of Ivancev to secure itself to the arteries of the patient and would prevent the stent from moving or shifting out of place. As such, one with skill in the art would incorporate the openings of Sun into the combination of Ivancev and Sueda
Regarding claim 4, Ivancev in view of Sueda, Rothstein and Sun teaches the aortic arch graft of claim 3, wherein Sun teaches that each opening is disposed at a location corresponding to an artery (shown in figure 15).
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ivancev (US Pub No.: 2012/0158121) in view of Sueda (US Pub No.: 2015/0127086) and Rothstein (US Pub No.: 2015/0119974) in further view of Roeder (US Pub No.: 2014/0257474).
Regarding claim 7, Ivancev in view of Sueda and Rothstein teach the aortic arch graft of claim 6. However, said combination does not teach a valve disposed at a proximal end of the aortic arch graft. Instead, Roeder does disclose a valve (disclosed in the abstract and shown in figure 5) that can be disposed on the proximal end of the aortic arch graft in Ivancev.  Here, the graft of Ivancev, shown in figure 9, would attach to part 43 of Roeder (shown in figure 3A). Part 43 is disclosed as being a graft in [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the valve of Roeder into the combination of Ivancev and Sueda as incorporating a valve allows the device of Ivancev and Sueda to further treat and repair a heart valve.  As Ivancev and Sueda do not disclose a heart valve, they would not be able to treat certain problems like aortic stenosis or aortic aneurysms that Roeder is disclosed to treat in [0003] - [0004].  It also stands to reason that a valve like the one presented in Roeder can be incorporated into the device of Ivancev shown in figure 1 as the device of Roeder is attached to a stent member in part 190. As a result, it would be obvious to one with skill in the art to incorporate a replacement heart valve like the one of Roeder into the combination of Ivancev and Sueda.  
Regarding claim 8, Ivancev in view of Sueda, Rothstein and Roeder teach the aortic arch graft of claim 7, wherein Roeder teaches a proximal end of the valve is at least partially disposed within the distal end of the expandable anchor member (The device of Roeder would be placed in the proximal end of the device of Ivancev, where the valve would be placed in the distal end of the anchor member of Ivancev.  The position of the valve is at the proximal end as seen in figure 3A of Roeder). 
Regarding claim 9, Ivancev in view of Sueda, Rothstein and Roeder teach the aortic arch graft of claim 7, wherein Roeder teaches an elongate tubular portion (figure 3A part 40) of the valve (shown in figure 3A) has non-uniform geometry (As per figure 3A, there is a curvature between parts 51 and the end of part 43.  As such, this geometry is seen as being non-uniform)
Regarding claim 10, Ivancev in view of Sueda, Rothstein and Roeder teach the aortic arch graft of claim 7, wherein the valve (figure 3A part 50 as per [0025]) and endovascular graft (figure 3 part 43 of Roeder is disclosed as being a graft.  This graft would be attached to the graft of Ivancev) are formed as an integral unit (As per figure 3A, the graft and valve are seen as being integral to eachother). 
Claims 11-12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Roeder (US Pub No.: 2014/0257474) in view of Shalev (US Pub No.: 2012/0150274).
Regarding claim 11, Roeder teaches a medical device comprising: a valve member (disclosed in the abstract and in [0037]), the valve member including: a plurality of leaflets (one or more leaflets disclosed in [0037]), adjacent leaflets joined at valve commissures (this is seen in figure 1 as the overlapping parts of part 62), an elongate tubular portion (shown in figure 3A) having a proximal end and a distal end defining a length therebetween (the proximal end being the leftmost portion of figure 3A with the distal end being the rightmost portion. Refer to annotated figure 1 below), wherein the elongate tubular portion having at least one aperture disposed in a sidewall (parts 48a and 48b), the proximal end and distal end of the elongate tubular portion of the valve member have a first diameter (visually, in figure 3A, the diameter at the rightmost end of part 40 and the diameter at part 51 are seen as being the same), and a midpoint of the elongate tubular portion of the valve member has a second diameter, the second diameter smaller than the first diameter (the midpoint of figure 3A is seen as being less than the diameter at the ends), the sidewall has a contour including concave portion and a convex portion (shown below in annotated figure 1), with the convex portion disposed proximate the concave portion (shown below in annotated figure 1), with and the sidewall having at least one aperture disposed proximate the concave portion and facing the proximal end of the valve member (as per annotated figure 1, parts 48a and 48b are seen as being the apertures.  These apertures are proximate the concave portion) 
With respect to the diameters at the proximal and the distal end of the tubular portion having the same diameter, it should be noted that the specification remains silent on whether the diameter at part 50 and at the end of part 40 (shown in annotated figure 1 below) are the same length. However, when looking at figure 3a, it does appear that the length of the device at the proximal and distal portions are the same.  As a result, it is stated that one of obvious skill in the art can assume that the diameters of the proximal and distal ends of the device of annotated figure 1 (which is a modified figure 3a) are the same as the figure does visually depict them as such. 

    PNG
    media_image1.png
    250
    600
    media_image1.png
    Greyscale

Annotated Figure 1
However, Roeder does not teach an instance wherein the valve is configured with an asymmetric shape having a radius of curvature of a first convex portion greater than the radius of curvature of a second convex portion. Instead Shalev does teach a stent that could be for a heart valve (in [0392]-[0393]) wherein the valve is configured with an asymmetric shape having a radius of curvature of a first convex portion greater than the radius of curvature of a second convex portion (as shown in figure 4E, the stent portion is shown to have an asymmetric shape with the left side at part 16 having a greater radius of curvature than the convex portion on the right side thereof).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the geometry of Shalev into Roeder for the purpose of providing a means for the stent portion to radially expand when implanted and then having a geometry that would secure said stent in the aorta as per [0127]. 
Regarding claim 12, Roeder in view of Shalev teaches the medical device of claim 11, wherein Roeder discloses the aperture in the elongate tubular portion is disposed at a location proximate the valve commissures (as per annotated figure 1, the apertures 48a and 48b are proximal to the valve and the leaflets of Roeder, which would mean that the apertures are seen as being proximal toward the commissures of the valve).
Regarding claim 14, Roeder in view of Shalev teaches the medical device of claim 11, with Roeder further comprising a first an endovascular graft (a graft therefor disclosed in [0026]) having a proximal end and a distal end defining a length therebetween and an opening at the proximal and distal ends (said graft, being part 43, would have a proximal and distal portion), the proximal end of the first endovascular graft configured for coupling to the valve member (the proximal end of part 43 is seen to be coupled to the valve member of Roeder). 
Regarding claim 18, in view of Shalev teaches the medical device of claim 11, wherein Roeder discloses the valve member is self-expanding and includes a graft material extending over at least a portion of the tubular portion (the valve member of Roeder would include a stent that is self-expanding in [0009], with a graft also disclosed in [0009]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Roeder (US Pub No.: 2014/0257474) in view of Shalev (US Pub No.: 2012/0150274) in further view of Keeble (US Pub No.: 2011/0166644).
Regarding claim 13, Roeder in view of Shalev teaches the medical device of claim 11. However, Roeder does not teach a seal member disposed at a proximal end of the valve member. Instead, Keeble does teach a fluid seal in [0041] and [0122] as part 17, which is on the proximal end of the valve member in figure 4a.  This seal member can be implemented within the valve of Roeder. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sealing means of Keeble into the device of Roeder in view of Shalev as a sealing of a valve is seen as something that is inherently beneficial as a reduction on fluid leakage would be seen as an obvious need for an implanted valve member. As per [0048] of Roeder, it is stated that the device of Roeder is used to repair an aortic valve that does not seal properly. This statement would imply that Roeder would seal properly.  However, no specific mention of a seal is provided within Roeder. As a result, it is seen that incorporating the seal of Keeble into the device of Roeder would be obvious as having this seal for the valve of Roeder would prevent a leakage of fluid.  
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roeder (US Pub No.: 2014/0257474) in view of Shalev (US Pub No.: 2012/0150274) in further view of Ivancev (US Pub No.: 2012/0158121).
Regarding claim 15, Roeder in view of Shalev teaches the medical device of claim 14. However, Roeder would not teach a second endovascular graft coupled to the first endovascular graft, the second endovascular graft including at least one opening formed in a sidewall thereof, wherein the opening material allows blood flow transverse to the longitudinal lumen of the second endovascular graft. Instead, Ivancev does teach an endovascular graft (being the cylindrical member in figures 1 and 2, this is seen as having a graft material in [0015]) with an opening in the sidewall (the graft material would open with the cylindrical sidewall at part 32 in figure 2). This opening would allow blood flow transverse to the longitudinal lumen of the graft from the arteries of 86, 88, and 90 (brachiocephalic, common carotid, and left subclavian arteries) shown in figure 9. The stent graft of Ivancev is seen as being attachable to the distal portion of the device of Roeder.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to teach the stent graft of Ivancev into the valve member of Roeder in view of Shalev as the device of Ivancev would allow for Roeder to be used to treat a problem (like an intimal tear mentioned in [0002] of Ivancev) in the aortic arch.  Here, incorporating the device of Ivancev into the device of Roeder would be seen to increase the usefulness of both devices in treating issues in the heart of the user. As such, incorporating Ivancev into Roeder would be seen to increase the usefulness of Roeder.  As incorporating Ivancev and Roeder would allow for the combination of devices to treat a plurality of heart/aortic conditions, one with skill in the art would find it obvious to incorporate the stent of Ivancev into the valve of Roeder. 
Regarding claim 17, Roeder in view of Shalev and Ivancev teaches the medical device of claim 15, wherein the valve and endovascular grafts are formed as an integral unit (regarding Roeder, the first graft and the valve are seen as an integral unit in figure 5.  Regarding the combination of Ivancev and Roeder, said combination of the second graft and the first graft would make it so that the first and second grafts are integrated into each other).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Roeder (US Pub No.: 2014/0257474) in view of in view of Shalev (US Pub No.: 2012/0150274) and Ivancev (US Pub No.: 2012/0158121) and in further view of Sueda (US PGPub No.: 2015/0127086). 
Regarding claim 16, Roeder in view of Shalev and Ivancev teaches the medical device of claim 15.  However, said combination would not teach an instance wherein the second endovascular graft includes a plurality of openings, each opening including a radiopaque marker. Instead Sueda does teach an opening of a graft on a side wall (part 42 in figure 11 is defined as a window in [0067]) in which radiopaque markers are disposed around (as per [0017] and [0018], Roentgen markers are disclosed as being placed around the periphery of the open window of the presented device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate radiopaque markers like the ones of Sueda into the combination of Ivancev, Shalev and Roeder as the radiopaque markers would help track the implanted graft in the body.  As disclosed in [0058] of Sueda, the disclosed markers are disclosed as being detectable with X-Ray Photography.  This would be beneficial for the device of Sueda as the markers are disclosed as being around an opening where blood flow would travel through (this being the window in [0067]).  As such, it is assumed that the X-Ray imaging can be used to align the device of Sueda in the patient’s body. As the device of Ivancev is to be implanted into the patient’s aorta (which is implied as the device in Ivancev is an aortic arch graft with a valve, but is also disclosed in [0054]), a means to help align and position the graft in the patient would be seen as inherently beneficial. As a result, one skilled in the art would find it obvious to incorporate radiopaque markers like those found in Sueda into the devices of Ivancev and Roeder as radiopaque markers are seen as being known in the art for allowing a tracking of a medical device inside a patient. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roeder (US Pub No.: 2014/0257474) in view of Shalev (US Pub No.: 2012/0150274) in further view of Roeder (US PGPub No.: 2012/0197382).
Regarding claim 19, Roeder in view of Shalev teaches the medical device of claim 11.However, Roeder does not teach at least one coronary stent, the at least one coronary stent configured for coupling to the at least one aperture of the elongate tubular portion of the valve member.
Instead, Roeder ‘382 teaches the use of apertures (212a and 212b in figure 20, defined as fenestrations in [0089]) which would allow a coronary stent (292a, 292b, defined in paragraph [0085]) through them.  These apertures are located on an elongated tubular portion of the valve member 200, shown in figure 20. These grafts in Roeder ‘382 can be made to extend from the apertures of Roeder like they are in figure 20 of Roeder ‘382.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the coronary stent of Roeder ‘382 (shown as parts 292a and 292b) to the aperture (parts 48a and 48b of Roeder) within the elongated tubular portion of the valve member (parts 48a and 48b are seen as being in the valve portion of Roeder), in order to supply blood to the heart muscle at a higher pressure since the valve member is located near the opening of the left ventricle. This is evidenced in paragraph [0078] of Roeder ‘382 where a buildup of pressure by the valve is disclosed. This means that the pressure of the blood would be greater by the valve. However, when the valve opens and a pressure gradient is formed, the pressure would decrease which would cause an increase in flow, allowing for a faster flow of the blood (as evidenced by Bernoulli’s principle). As such, we can see that the increase in pressure would lead to an increase in fluid flow during the operation of the valve in Roeder. The coronary stents of Roeder ‘382 would also have a benefit disclosed in paragraph [0086] in that they are pivotable and can align themselves with the coronary arteries. As the stents of Roeder ‘382 would allow for an enhanced and adjustable flow of blood to the coronary arteries of the heart, it is seen that one of obvious skill in the art would incorporate said stents to contact the apertures of Roeder to direct and enhance blood flow. 
Regarding claim 20, Roeder in view of Shalev and Roeder ‘382 teaches the medical device of claim 19. However, Roeder does not teach an instance wherein the at least one coronary stent has a first end with a diameter equal to or larger than the diameter of the at least one aperture of the valve member. Instead Roeder ‘892 does teach a coronary stent (parts 92 and 94 in [0071], shown in figure 13) wherein the diameter is equal to or larger than the diameter of the aperture of the valve member (the diameter is seen as being equal to an aperture of the valve member which would be part 12. Part 12 is better shown in figure 11).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774